


EXHIBIT 10.3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

by and among

BUTLER INTERNATIONAL, INC.,

and

--------------------------------------------------------------------------------

Dated as of December 15, 2006

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

1

 

 

 

 

 

 

 

 

1.1

 

 

Defined Terms

 

1

 

1.2

 

 

Rules of Construction

 

3

 

 

 

 

 

 

 

 

ARTICLE II

 

REGISTRATION RIGHTS

 

4

 

 

 

 

 

 

 

 

2.1

 

 

Demand Registration

 

4

 

2.2

 

 

Piggyback Registration

 

7

 

2.3

 

 

Expenses

 

8

 

2.4

 

 

Registration Procedures

 

8

 

2.5

 

 

Underwritten Offerings

 

11

 

2.6

 

 

Postponements

 

13

 

2.7

 

 

Indemnification

 

14

 

2.8

 

 

Registration Rights to Others

 

17

 

2.9

 

 

Adjustments Affecting Registrable Common Stock

 

17

 

2.10

 

 

Rule 144 and Rule 144A

 

17

 

2.11

 

 

Nominees for Beneficial Owners

 

17

 

2.12

 

 

Calculation of Number of Shares of Registrable Common Stock

 

17

 

2.13

 

 

Termination of Registration Rights

 

18

 

 

 

 

 

 

 

 

ARTICLE III

 

MISCELLANEOUS

 

18

 

 

 

 

 

 

 

 

3.1

 

 

Injunctive Relief

 

18

 

3.2

 

 

Amendments; Entire Agreement

 

18

 

3.3

 

 

Severability

 

18

 

3.4

 

 

Successors and Assigns

 

18

 

3.5

 

 

Notices

 

18

 

3.6

 

 

Counterparts

 

19

 

3.7

 

 

Governing Law; Consent to Jurisdiction

 

19

 

3.8

 

 

Waiver of July Trial

 

20

 


--------------------------------------------------------------------------------




REGISTRATION RIGHTS AGREEMENT

          THIS REGISTRATION RIGHTS AGREEMENT, is made as of December 15, 2006,
by and among BUTLER INTERNATIONAL, INC., a Maryland corporation (the “Company”),
and ________________ or its designees (the “Stockholder”).

Recital

          The Company has agreed to enter into a registration rights agreement
with the Stockholder on the terms and conditions set forth herein.

          Accordingly, the parties hereby agree as follows:

ARTICLE I
DEFINITIONS; CONSTRUCTION

          1.1    Defined Terms. As used in this Agreement, the following
capitalized terms shall have the meanings ascribed to them below:

          “Affiliate” means any Person who is an “affiliate” of such Person as
defined in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act.

          “Agreement” means this Registration Rights Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.

          “Board” means the Board of Directors of the Company.

          “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to be
closed.

          “Closing Price” means, with respect to the Registrable Common Stock,
as of the date of determination: (a) if the Registrable Common Stock is listed
on a national securities exchange, the closing price per share of the
Registrable Common Stock on such date published in The Wall Street Journal
(National Edition) or, if no such closing price on such date is published in The
Wall Street Journal (National Edition), the average of the closing bid and asked
prices on such date, as officially reported on the principal national securities
exchange on which the Registrable Common Stock is then listed or admitted to
trading; (b) if the Registrable Common Stock is not then listed or admitted to
trading on any national securities exchange but is designated as a national
market system security by the NASD, the last trading price per share of the
Registrable Common Stock on such date; (c) if there shall have been no trading
on such date or if the Registrable Common Stock is not designated as a national
market system security by the NASD, the average of the reported closing bid and
asked prices of the Registrable Common Stock on such date as shown by The NASDAQ
Stock Market LLC (or its successor) and reported by any member firm of The New
York Stock Exchange, Inc. selected by the Company; or (d) if none of (a), (b) or
(c) is applicable, a market price per share determined in good faith by the
Board. If trading is conducted on a continuous basis on any exchange, then the
closing price shall be determined at 4:00 p.m., New York City time.

--------------------------------------------------------------------------------




          “Commission” means the U.S. Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.

          “Common Stock” means the shares of common stock, $0.001 par value per
share, of the Company, as adjusted to reflect any merger, consolidation,
recapitalization, reclassification, split-up, stock dividend, rights offering or
reverse stock split made, declared or effected with respect to the Common Stock.

          “Company” has the meaning set forth in the preamble to this Agreement.

          “Company Indemnitee” has the meaning set forth in Section 2.8(a)
hereof.

          “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, or any similar or successor
statute.

          “Expenses” means all expenses incurred by the Company incident to the
Company’s performance of or compliance with its obligations under this
Agreement, including (a) all registration, filing, listing, stock exchange and
NASD fees, (b) all fees and expenses of complying with state securities or blue
sky laws (including the reasonable fees, disbursements and other charges of
counsel for the underwriters in connection with blue sky filings), (c) all of
the Company’s word processing, duplicating and printing expenses, messenger,
telephone and delivery expenses, (d) all fees, disbursements and other charges
of counsel for the Company and of its independent registered public accounting
firm, including the expenses incurred in connection with “cold comfort” letters
required by or incident to such performance and compliance, (e) all fees and
expenses incurred by the Company in connection with the listing of the
securities to be registered on each securities exchange or national market
system on which similar securities issued by the Company are then listed, (f)
any fees and disbursements of underwriters customarily paid by issuers or
sellers of securities, (g) all reasonable fees, disbursements and other charges,
if any, of one firm of counsel (per registration statement prepared) to the
holders of Registrable Common Stock making a request pursuant to Section 2.1(a)
or 2.1(g) hereof (selected by the Stockholder holding the largest number of the
shares of Registrable Common Stock covered by such registration), (h) all fees
and expenses of any special experts retained by the Company in connection with
such registration, and (i) all fees and expenses of other Persons retained by
the Company, but excluding underwriting discounts and commissions and applicable
transfer taxes, if any, which discounts, commissions and transfer taxes shall be
borne by the seller or sellers of Registrable Common Stock in all cases.

          “Governmental Authority” means (a) the government of any nation,
state, city, locality or any political subdivision thereof, (b) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, and (c) any corporation or other
entity owned or controlled, through stock or capital ownership or otherwise, by
any of the foregoing.

          “Loss” and “Losses” have the meanings set forth in Section 2.8(a)
hereof.

          “Market Price” means, on any date of determination, the average of the
daily Closing Price of the Registrable Common Stock during the immediately
preceding thirty days on which the national securities exchanges are open for
trading.

- 2 -

--------------------------------------------------------------------------------




          “NASD” means the National Association of Securities Dealers, Inc.

          “Offering Documents” has the meaning set forth in Section 2.8(a)
hereof.

          “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint stock company, trust,
unincorporated organization or other entity.

          “Public Offering” means a public offering and sale of Common Stock
pursuant to an effective registration statement filed under the Securities Act.

          “Registrable Common Stock” means any shares of Common Stock owned by
the Stockholder as of the date hereof and any shares of Common Stock acquired by
the Stockholder or any of its Affiliates after the date hereof if the
Stockholder or Affiliate is an Affiliate of the Company on the date of such
acquisition (including any such shares of Common Stock which have been
transferred by the Stockholder or its Affiliates in accordance with Section 3.4
hereof); provided that a share of Common Stock will cease to be Registrable
Common Stock upon the earliest to occur of the time that (a) such share has been
sold under a registration statement effected pursuant hereto or pursuant to Rule
144 promulgated under the Securities Act; (b) such share, along with all of the
other shares held by the Stockholder, may immediately be sold under Rule 144 in
a given 90 day period and the Stockholder owns less than 1% of the outstanding
Common Stock; (c) such share is eligible for sale either under Rule 144(k) or
without regard to the volume limitations contained in Rule 144(e); or (d) such
share is proposed to be sold or distributed by a Person not entitled to
registration rights granted by this Agreement.

          “SEC” means the U.S. Securities and Exchange Commission.

          “Securities Act” means the U.S. Securities Act of 1933, as amended,
and the rules and regulations thereunder, or any similar or successor statute.

          “Stockholder Information” has the meaning set forth in Section 2.4(b)
hereof.

          “Stockholder Indemnitee” has the meaning set forth in Section 2.8(b)
hereof.

          “Subsidiary” means with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which fifty percent (50%) or more of the total voting power of equity interests
entitled (without regard to the occurrence of any contingency) to vote generally
in the election of directors, managers or trustees thereof, or fifty percent
(50%) or more of the equity interest therein, is at the time owned or
controlled, directly or indirectly, by any Person or one or more of the other
Subsidiaries of such Person or a combination thereof.

          1.2     Rules of Construction. The definitions in Section 1.1 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “but not limited to.”
“Or” is disjunctive but not necessarily exclusive. All references herein to
Articles and Sections shall be deemed references to Articles and Sections of
this Agreement unless the context shall otherwise require. Words such as
“herein,” “hereof,” “hereto,” “hereby” and

- 3 -

--------------------------------------------------------------------------------




“hereunder” refer to this Agreement, taken as a whole. Except as otherwise
expressly provided herein: (a) any reference in this Agreement to any agreement
shall mean such agreement as amended, restated, supplemented or otherwise
modified from time to time; (b) any reference in this Agreement to any law shall
include corresponding provisions of any successor law and any regulations and
rules promulgated pursuant to such law or such successor law; and (c) all terms
of an accounting or financial nature shall be construed in accordance with
United States generally accepted accounting principles, as in effect from time
to time. The headings in this Agreement are included for convenience of
reference only and shall not limit or otherwise affect the meaning or
interpretation of this Agreement.

ARTICLE II
REGISTRATION RIGHTS

          2.1     Demand Registration.

                    (a)     Request. At any time and from time to time after the
date hereof, the Stockholder may make a written request to the Company for the
registration with the Commission under the Securities Act of all or part of the
Stockholder’s Registrable Common Stock which request shall specify the number of
shares of Registrable Common Stock to be disposed of by the Stockholder and the
proposed plan of distribution therefor. Upon the receipt of any request for
registration made in accordance with the terms of this paragraph, the Company
will use its reasonable best efforts to effect, at the earliest practicable
date, such registration under the Securities Act of the Registrable Common Stock
which the Company has been so requested to register by the Stockholder so as to
permit the disposition of the Registrable Common Stock so to be registered;
provided that:

                              (i)       the Company shall not be required to
effect more than a total of one demand registration pursuant to this Section
2.1(a);

                              (ii)      if the intended method of distribution
is an underwritten Public Offering, the Company shall not be required to effect
such registration pursuant to this Section 2.1(a) unless such underwriting shall
be conducted on a “firm commitment” basis;

                              (iii)     if the Company has previously effected a
registration pursuant to this Section 2.1(a) or Section 2.1(g) hereof or has
previously effected a registration of which notice has been given to the
Stockholder pursuant to Section 2.2 hereof, the Company shall not be required to
effect any registration pursuant to this Section 2.1(a) until a period of 180
days shall have elapsed from the date on which the previous such registration
ceased to be effective;

                              (iv)     the Stockholder, by written notice to the
Company, may withdraw such request and, on the Company’s receipt of notice of
such withdrawal, the Company shall not be required to effect such registration;
provided that, if the Stockholder agrees to pay the Expenses related to such
registration, then the request for registration shall not be counted for
purposes of determining the number of registrations to which the Stockholder is
entitled pursuant to this Section 2.1(a); and

                              (v)      the Company shall not be required to
effect any registration to be effected pursuant to this Section 2.1(a) unless
the shares of Registrable Common Stock proposed

- 4 -

--------------------------------------------------------------------------------




to be sold in such registration have an aggregate price (calculated based upon
the Market Price of such shares of Registrable Common Stock as of the date of
such request) of at least $8,000,000.

                    (b)    Registration of Other Securities. Whenever the
Company shall effect a registration pursuant to Section 2.1(a) hereof, no
securities other than (i) Registrable Common Stock, (ii) subject to Section
2.1(f), Common Stock that the Company is required to register under registration
rights agreements between the Company and third parties, and (iii) subject to
Section 2.1(f),Common Stock to be sold by the Company for its own account shall
be included among the securities covered by such registration unless the
Stockholder shall have consented in writing to the inclusion of such other
securities.

                    (c)    Registration Statement Form. Registrations under
Section 2.1(a) hereof shall be on Form S-1 or, if permitted by law, Form S-3
(or, in either case, any successor forms thereto) and as shall permit the
disposition of the Registrable Common Stock pursuant to an underwritten offering
unless the Stockholder determines otherwise, in which case pursuant to the
method of disposition determined by the Stockholder. The Company agrees to
include in any such registration statement filed pursuant to Section 2.1(a) all
information which the Stockholder, upon advice of counsel, shall reasonably
request.

                    (d)    Effective Registration Statement. A registration
requested pursuant to Section 2.1(a) or Section 2.1(g) shall not be deemed to
have been effected:

                             (i)      unless a registration statement with
respect thereto has been declared effective by the Commission and remains
effective in compliance with the provisions of the Securities Act and the laws
of any state or other jurisdiction applicable to the disposition of the shares
of Registrable Common Stock covered by such registration statement until such
time as all of such shares of Registrable Common Stock shall have been disposed
of in accordance with such registration statement or there shall cease to be any
shares of Registrable Common Stock;

                             (ii)     if, after it has become effective, such
registration is interfered with by any stop order, injunction or other order or
requirement of the Commission or other Governmental Authority or court for any
reason other than a violation of applicable law solely by the Stockholder, and
such registration has not thereafter again become effective; or

                              (iii)   if, in the case of an underwritten
offering, the conditions to closing specified in an underwriting agreement to
which the Company is a party are not satisfied or waived other than by reason of
any breach or failure by the Stockholder.

Any holder of Registrable Common Stock to be included in a registration
statement may at any time withdraw a request for registration made pursuant to
Section 2.1(a) in accordance with Section 2.1(a)(v).

                    (e)    Selection of Underwriters. The underwriter or
underwriters of each underwritten offering, if any, of shares of Registrable
Common Stock to be registered pursuant to Section 2.1(a) or Section 2.2 hereof
shall be an investment bank mutually selected by the Company and the
Stockholder.

- 5 -

--------------------------------------------------------------------------------




                    (f)    Priority in Requested Registration. If a registration
under this Section 2.1 involves an underwritten Public Offering and the managing
underwriter of such underwritten offering shall advise the Company in writing
(with a copy to the Stockholder) that, in such underwriter’s opinion, the number
of shares of Registrable Common Stock requested to be included in such
registration exceeds the number of such securities that can be sold in such
offering within a price range that is acceptable to the Stockholder, as stated
by the Stockholder to such managing underwriter, then the Company shall include
in such registration, to the extent of the number and type of securities which
the Company is advised can be sold in such offering, the following: (i) first,
all shares of Registrable Common Stock requested to be registered and sold for
the account of the Stockholder; (ii) second, all shares of Common Stock
requested to be registered and sold for the account of third parties under other
registration rights agreements to which the Company is a party, and (iii) third,
any securities to be registered and sold for the account of the Company.

                    (g)    Shelf Registration. At any time the Company is
eligible to file a shelf registration under the securities laws, the Stockholder
may make a written request that the Company file a shelf registration statement
(a “Shelf Registration Statement”) pursuant to Rule 415 promulgated under the
Securities Act (a “Shelf Registration”) and any related qualification or
compliance with respect to all or part of the Registrable Common Stock owned by
the Stockholder, provided that the Stockholder (together with any other holders
of Registrable Common Stock to be included in such registration) proposes to
sell shares of Registrable Common Stock having an aggregate price (calculated
based upon the Market Price of such shares of Registrable Common Stock as of the
date of such request) of at least $8,000,000. The Company shall as soon as
practicable use its reasonable best efforts to file such Shelf Registration
Statement under the Securities Act at the earliest practicable date, but in any
event not later than 60 days after the date that such Shelf Registration was
requested, and use its reasonable best efforts to have such Shelf Registration
Statement thereafter declared effective by the SEC at the earliest practicable
date. The Company agrees to use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective for the period beginning on the
date on which the Shelf Registration Statement is declared effective under the
Securities Act until the earliest to occur of (A) 18 months thereafter (plus a
number of Business Days equal to the number of Business Days, if any, that the
Shelf Registration Statement is not kept effective after the initial date of its
effectiveness and prior to 18 months thereafter pursuant to Section 2.7(b) or
otherwise), (B) the day after the date on which all shares of Registrable Common
Stock covered by the Shelf Registration Statement have been sold pursuant to the
Shelf Registration Statement or another registration statement, or (C) the first
date on which there shall cease to be any Registrable Common Stock covered by
such Shelf Registration Statement. The Company further agrees, if necessary, to
supplement or amend the Shelf Registration Statement, if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration or by the Securities Act or by any other
rules and regulations thereunder for Shelf Registration, and the Company agrees
to furnish to the Stockholder copies of any such supplement or amendment
promptly after its being issued or filed with the SEC. No registration requested
by the Stockholder pursuant to this Section 2.1(g) shall be deemed a
registration pursuant to Section 2.1(a). Not more than one registration pursuant
to this Section 2.1(g) shall be required in any 12-month period.

- 6 -

--------------------------------------------------------------------------------




          2.2     Piggyback Registration. If the Company proposes to register
any of its securities under the Securities Act by registration on any forms
other than Form S-4 or Form S-8 (or any successor or similar form(s)), whether
or not pursuant to registration rights granted to other holders of its
securities and whether or not for sale for its own account, it shall give prompt
written notice to the Stockholder of its intention to do so and of the
Stockholder’ rights under this Section 2.2, which notice, in any event, shall be
given at least 30 days prior to such proposed registration. Upon the written
request of the Stockholder made within 20 days after the Stockholder’s receipt
of any such notice from the Company (within 10 days if the Company states in
such written notice or gives telephonic notice to the Stockholder, followed
promptly by written confirmation, stating that (i) such registration will be on
Form S-3 and (ii) such shorter period of time is required because of a planned
filing date), which request shall specify the Registrable Common Stock intended
to be disposed of by the Stockholder, the Company shall, subject to Section
2.5(b) hereof, effect the registration under the Securities Act of all
Registrable Common Stock which the Company has been so requested to register by
the Stockholder; provided that,

                    (a)     prior to the effective date of the registration
statement filed in connection with such registration and promptly following
receipt of notification by the Company from the managing underwriter (if an
underwritten offering) of the price at which such securities are to be sold, the
Company shall advise the Stockholder of such price, and the Stockholder shall
then have the right, exercisable in its sole discretion by delivery of written
notice to the Company within five Business Days of such the Stockholder being
advised of such price, irrevocably to withdraw its request to have its
Registrable Common Stock included in such registration statement, without
prejudice to the rights of any holder or holders of Registrable Common Stock to
include Registrable Common Stock in any future registration (or registrations)
pursuant to this Section 2.2 or to cause such registration to be effected as a
registration under Section 2.1(a) or Section 2.1(g) hereof, as the case may be;

                    (b)     if at any time after giving written notice of its
intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to the Stockholder and (i) in the case of a determination not to
register, shall be relieved of its obligation to register any Registrable Common
Stock in connection with such registration (but not from any obligation of the
Company to pay the Expenses in connection therewith), without prejudice,
however, to the rights of the Stockholder to include Registrable Common Stock in
any future registration (or registrations) pursuant to this Section 2.2 or to
cause such registration to be effected as a registration under Section 2.1(a) or
Section 2.1(g) hereof, as the case may be, and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Common Stock, for the same period as the delay in registering such
other securities; and

                    (c)     if such registration was initiated by the Company
for its own account and involves an underwritten offering, the Stockholder shall
sell its Registrable Common Stock on the same terms and conditions as those that
apply to the Company, and the underwriters of each such underwritten Public
Offering shall be a nationally-recognized underwriter (or underwriters) selected
by the Company.

- 7 -

--------------------------------------------------------------------------------




No registration effected under this Section 2.2 shall relieve the Company of its
obligation to effect any demand registration under Section 2.1(a) or Section
2.1(g) hereof, and no registration effected pursuant to this Section 2.2 shall
be deemed to have been effected pursuant to Section 2.1(a) or Section 2.1(g)
hereof.

          2.3     Expenses. The Company shall pay all Expenses in connection
with any registration initiated pursuant to Section 2.1(a), 2.1(g) or 2.2
hereof, whether or not such registration shall become effective and whether or
not all or any portion of the Registrable Common Stock originally requested to
be included in such registration is ultimately included in such registration.

          2.4     Registration Procedures.

                    (a)     Obligations of the Company. Whenever the Company is
required to effect any registration under the Securities Act as provided in
Sections 2.1(a), 2.1(g) and 2.2 hereof, the Company shall, as expeditiously as
possible:

                               (i)     prepare and file with the Commission
(which filing shall, in the case of any registration pursuant to Section 2.1(a)
or Section 2.1(g), be made on or before the date that is 90 days after the
receipt by the Company of the written request from the Stockholder) the
requisite registration statement to effect such registration and thereafter use
its reasonable best efforts to cause such registration statement to become and
remain effective; provided, that the Company may discontinue any registration of
its securities other than shares of Registrable Common Stock (and, under the
circumstances specified in Sections 2.2 and 2.7(b) hereof, its securities that
are shares of Registrable Common Stock) at any time prior to the effective date
of the registration statement relating thereto;

                              (ii)    prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective and to comply with the provisions of the Securities Act and
the Exchange Act with respect to the disposition of all Registrable Common Stock
covered by such registration statement until the earlier of (A) 360 days after
such registration statement becomes effective or (B) such time as all of such
Registrable Common Stock has been disposed of in accordance with the method of
disposition set forth in such registration statement;

                              (iii)   furnish to each seller of Registrable
Common Stock covered by such registration statement and each underwriter, if
any, the number of copies reasonably requested by such seller or underwriter of
(A) such drafts and final conformed versions of such registration statement and
of each such amendment and supplement thereto (in each case including all
exhibits and any documents incorporated by reference), (B) such drafts and final
versions of the prospectus contained in such registration statement (including
each preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and (C) such other documents as the
Stockholder or underwriter may reasonably request in writing;

- 8 -

--------------------------------------------------------------------------------




                              (iv)    use its reasonable best efforts (A) to
register or qualify all Registrable Common Stock and other securities, if any,
covered by such registration statement under such securities laws (or “blue sky”
laws) of such states or other jurisdictions within the United States of America
as the sellers of Registrable Common Stock covered by such registration
statement shall reasonably request in writing, (B) to keep such registrations or
qualifications in effect for so long as such registration statement remains in
effect and (C) to take any other action that may be necessary or reasonably
advisable to enable such sellers to consummate the disposition in such
jurisdictions of the securities to be sold by such sellers, except that the
Company shall not for any such purpose be required to qualify generally to do
business as a foreign corporation in any jurisdiction wherein it would not but
for the requirements of this subsection be obligated to be so qualified, to
subject itself to taxation in any such jurisdiction or to consent to general
service of process in any such jurisdiction;

                              (v)     use its reasonable best efforts to cause
all Registrable Common Stock and other securities, if any, covered by such
registration statement to be registered with or approved by such other
Governmental Authority as may be necessary in the opinion of counsel to the
Company and counsel to the seller or sellers of Registrable Common Stock to
enable the seller or sellers thereof to consummate the disposition of such
Registrable Common Stock;

                              (vi)    use its reasonable best efforts to obtain
and, if obtained, furnish to each seller of Registrable Common Stock, and each
such seller’s underwriters, if any, (A) a signed opinion of counsel for the
Company, dated the effective date of such registration statement (and, if such
registration involves an underwritten offering, dated the date of the closing
under the underwriting agreement and addressed to the underwriters), reasonably
satisfactory (based on the customary form and substance of opinions of issuers’
counsel customarily given in such offerings) in form and substance to such
seller, and (B) a “cold comfort” letter, dated the effective date of such
registration statement (and, if such registration involves an underwritten
offering, dated the date of the closing under the underwriting agreement and
addressed to the underwriters) and signed by the independent registered public
accounting firm that has certified the Company’s financial statements included
or incorporated by reference in such registration statement, reasonably
satisfactory (based on the customary form and substance of “cold comfort”
letters of issuers’ independent registered public accounting firms customarily
given in such offerings) in form and substance to such seller, in each case,
covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) and, in the case of the
independent registered public accounting firm’s comfort letter, with respect to
events subsequent to the date of such financial statements, as are customarily
covered in opinions of issuers’ counsel and in independent registered public
accounting firms’ comfort letters delivered to underwriters in underwritten
Public Offerings of securities;

                              (vii)   (A) notify each seller of Registrable
Common Stock and of any other securities covered by such registration statement
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act, upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made, and (B) at the written

- 9 -

--------------------------------------------------------------------------------




request of any such seller of Registrable Common Stock or other securities,
promptly prepare and furnish to such seller a reasonable number of copies of a
supplement to or an amendment of such prospectus so that, as thereafter
delivered to the purchasers of such securities, such prospectus, as supplemented
or amended, shall not include an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;

                              (viii)  use its reasonable best efforts to obtain
the withdrawal at the earliest possible moment of any order suspending the
effectiveness of a registration statement relating to the Registrable Common
Stock;

                              (ix)   make available to its security holders, as
soon as reasonably practicable, an earnings statement covering a period of at
least twelve months, but not more than eighteen months, beginning with the first
full calendar month after the effective date of such registration statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder, and furnish to each seller
of Registrable Common Stock and to the managing underwriter, if any, at least
ten days prior to the filing thereof a copy of any amendment or supplement to
any registration statement or prospectus containing such earnings statement;

                              (x)     otherwise comply with all applicable rules
and regulations of the Commission and any other Governmental Authority having
jurisdiction over the offering;

                              (xi)    if the Common Stock is then listed on a
national securities exchange, use its reasonable best efforts to cause all
Registrable Common Stock covered by a registration statement to be listed on
such exchange;

                              (xii)   provide a transfer agent and registrar for
the Registrable Common Stock covered by a registration statement no later than
the effective date thereof;

                              (xiii)  enter into such agreements (including an
underwriting agreement in customary form) and take such other actions as the
Stockholder shall reasonably request in order to expedite or facilitate the
disposition of such Registrable Common Stock, including customary
indemnification;

                              (xiv)   if requested by the managing
underwriter(s) or the Stockholder, promptly (A) incorporate in a prospectus
supplement or post-effective amendment such information as the managing
underwriter(s) and the Stockholder agree should be included therein relating to
the plan of distribution with respect to such Registrable Common Stock
(including information with respect to the number of shares of Registrable
Common Stock being sold to such underwriters and the purchase price being paid
therefor by such underwriters) and relating to any other terms of the
underwritten offering of the Registrable Common Stock to be sold in such
offering; and (B) make all required filings of such prospectus supplement or
post-effective amendment as soon as notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and

                              (xv)    cooperate with the Stockholder and the
managing underwriter(s), if any, (A) to facilitate the timely preparation and
delivery of certificates representing Registrable

- 10 -

--------------------------------------------------------------------------------




Common Stock to be sold which do not bear any restrictive legends and (b) to
enable such Registrable Common Stock to be in such share amounts and registered
in such names as the managing underwriter(s) or, if none, the Stockholder may
request at least three Business Days prior to any sale of Registrable Common
Stock.

                    (b)     Delivery of Stockholder Information. As a condition
to the obligations of the Company to complete any registration pursuant to this
Agreement with respect to the Registrable Common Stock, the Stockholder must
furnish to the Company in writing such information (the “Stockholder
Information”) regarding itself and any of its Affiliates or transferees who may
be participating in such offering, the Registrable Common Stock held by them and
the intended methods of disposition of the Registrable Common Stock held by them
as are necessary to effect the registration of the Registrable Common Stock and
as may be requested in writing by the Company. At least 30 days prior to the
first anticipated filing date of a registration statement for any registration
under this Agreement, the Company shall notify in writing the Stockholder of the
Stockholder Information which the Company is requesting from the Stockholder,
whether or not the Stockholder has elected to have any of the Registrable Common
Stock included in the registration statement. If within ten days prior to the
anticipated filing date the Company has not received the requested Stockholder
Information from the Stockholder, then the Company may file the registration
statement without including Registrable Common Stock.

                    (c)     Prospectus Distribution. The Stockholder agrees
that, as of the date that a final prospectus is made available to it for
distribution to prospective purchasers of Registrable Common Stock, the
Stockholder shall cease to distribute copies of any preliminary prospectus
prepared in connection with the offer and sale of such Registrable Common Stock.
The Stockholder further agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 2.4(a)(vii), the
Stockholder shall forthwith discontinue the Stockholder’s disposition of
Registrable Common Stock pursuant to the registration statement relating to such
Registrable Common Stock until the Stockholder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.4(a)(vii) and, if
so directed by the Company, shall deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies, then in the Stockholder’s
possession of the prospectus relating to such Registrable Common Stock current
at the time of receipt of such notice. If any event of the kind described in
Section 2.4(a)(vii) occurs and such event is the fault solely of the Stockholder
due to the inaccuracy of the Stockholder Information provided by the Stockholder
for inclusion in the registration statement, the Stockholder shall pay all
Expenses attributable to the preparation, filing and delivery of any
supplemented or amended prospectus contemplated by Section 2.4(a)(vii).

          2.5     Underwritten Offerings.

                    (a)     Requested Underwritten Offerings. If requested by
the underwriters in connection with a request for a registration under Section
2.1(a) that is a firm commitment underwritten offering, the Company and the
Stockholder shall enter into a firm commitment underwriting agreement with such
underwriters for such offering, such agreement (i) to be reasonably satisfactory
in substance and form to the Company and the Stockholder and (ii) to contain
such representations and warranties by the Company and the Stockholder and such
other

- 11 -

--------------------------------------------------------------------------------




terms as are customary in agreements of that type, including indemnification and
contribution to the effect and to the extent provided in Section 2.8.

                    (b)     Piggyback Underwritten Offerings; Priority.

                              (i)     If the Company proposes to register any of
its securities under the Securities Act for its own account as contemplated by
Section 2.2 and such securities are to be distributed by or through one or more
underwriters, and if the managing underwriter of such underwritten offering
shall advise the Company in writing (with a copy to the Stockholder) that if all
shares of Registrable Common Stock requested to be included in such registration
were so included, in such underwriter’s opinion, the number and type of
securities proposed to be included in such registration would exceed the number
and type of securities which could be sold in such offering within a price range
acceptable to the Company (such writing to state the basis for the underwriter’s
opinion and the approximate number and type of securities which may be included
in such offering without such effect), then the Company shall include in such
registration pursuant to Section 2.2, to the extent of the number and type of
securities which the Company is so advised can be sold in such offering, (A)
first, securities that the Company proposes to issue and sell for its own
account, (B) second, shares of Registrable Common Stock requested to be
registered by the Stockholder pursuant to Section 2.2 hereof and (C) third,
other securities, if any.

                              (ii)    In the case of any other registration
contemplated by Section 2.2 involving an underwritten Public Offering, if the
managing underwriter of such underwritten offering shall advise the Company in
writing (with a copy to the Stockholder) that if all shares of Registrable
Common Stock requested to be included in such registration were so included, in
such underwriter’s opinion, the number and type of securities proposed to be
included in such registration would exceed the number of such securities that
can be sold in such offering within a price range that is acceptable to the
Stockholder, as stated by the Stockholder to such managing underwriter (such
writing to state the basis of the underwriter’s opinion and the approximate
number and type of securities which may be included in such offering without
such effect), then the Company shall include in such registration pursuant to
Section 2.2, to the extent of the number and type of securities which the
Company is so advised can be sold in such offering, (A) first, the shares of
Registrable Common Stock requested to be registered by the Stockholder pursuant
to Section 2.2 hereof, (B) second, securities that the Company proposed to issue
and sell for its own account and (C) third, other securities.

                              (iii)   The Stockholder may withdraw its request
to have all or any portion of its Registrable Common Stock included in any such
offering by notice to the Company within 10 days after receipt of a copy of a
notice from the managing underwriter pursuant to this Section 2.5(b)

                    (c)     Stockholder to be Party to Underwriting Agreement.
The Stockholder, if shares of Registrable Common Stock are to be distributed by
underwriters in an underwritten offering contemplated by Section 2.5(b), shall
be a party to the underwriting agreement between the Company and such
underwriters, and the Stockholder, at its option, may reasonably require that
any or all of the representations and warranties by, and the other agreements on
the part of, the Company to and for the benefit of such underwriters shall also
be made to and for the benefit

- 12 -

--------------------------------------------------------------------------------




of the Stockholder and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement be conditions
precedent to the obligations of the Stockholder. Neither the Stockholder nor any
of its Affiliates or transferees shall be required to make any representations
or warranties to or agreements with the Company or the underwriters other than
customary representations, warranties or agreements of selling stockholders.

                    (d)     Holdback Agreements.

                              (i)     The Stockholder agrees, unless otherwise
agreed to by the managing underwriter for any underwritten offering pursuant to
this Agreement, not to effect any sale or distribution of any equity securities
of the Company or securities convertible into or exchangeable or exercisable for
equity securities of the Company, including any sale under Rule 144 under the
Securities Act, during the 10 days prior to the date on which an underwritten
registration of Registrable Common Stock pursuant to Section 2.1 or 2.2 has
become effective and until 90 days after the effective date of such underwritten
registration, except as part of such underwritten registration or to the extent
that the Stockholder is prohibited by applicable law from agreeing to withhold
securities from sale or is acting in its capacity as a fiduciary or an
investment adviser. Without limiting the scope of the term “fiduciary,” a holder
shall be deemed to be acting as a fiduciary or an investment adviser if its
actions or the securities proposed to be sold are subject to the Employee
Retirement Income Security Act of 1974, as amended, the Investment Company Act
of 1940, as amended, or the Investment Advisers Act of 1940, as amended, or if
such securities are held in a separate account under applicable insurance law or
regulation.

                              (ii)    The Company agrees (A) not to effect any
Public Offering or distribution of any equity securities of the Company, or
securities convertible into or exchangeable or exercisable for equity securities
of the Company, during the 10 days prior to the date on which any underwritten
registration pursuant to Section 2.1(a) or 2.2 (but not Section 2.1(g)) has
become effective and until 90 days after the effective date of such underwritten
registration, except as part of such underwritten registration, and (B) to cause
each holder of any equity securities, or securities convertible into or
exchangeable or exercisable for equity securities, in each case, acquired from
the Company at any time on or after the date of this Agreement (other than in a
Public Offering), to agree not to effect any Public Offering or distribution of
such securities, during such period.

          2.6     Postponements.

                    (a)     Failure to File. If the Company shall fail to file
any registration statement to be filed pursuant to a request for registration
under Section 2.1(a) hereof, the Stockholder shall have the right to withdraw
the request for registration. Any such withdrawal shall be made by giving
written notice to the Company within 20 days after, in the case of a request
pursuant to Section 2.1(a) hereof, the date on which a registration statement
would otherwise have been required to have been filed with the Commission under
Section 2.4(a)(i) (i.e., 20 days after the date that is 90 days after the
receipt by the Company of the written request from the Stockholder). In the
event of such withdrawal, the request for registration shall not be counted for
purposes of determining the number of registrations to which the Stockholder is
entitled

- 13 -

--------------------------------------------------------------------------------




pursuant to Section 2.1 hereof. The Company shall pay all Expenses incurred in
connection with a request for registration withdrawn pursuant to this paragraph.

                    (b)     Adverse Effect. The Company shall not be obligated
to file any registration statement, or file any amendment or supplement to any
registration statement, and may suspend the Stockholder’s rights to make sales
pursuant to any effective registration statement, at any time (but not to exceed
one time in any 12-month period) when the Company, in the good faith judgment of
the Board, reasonably believes that the filing thereof at the time requested, or
the offering of securities pursuant thereto, would have a material adverse
affect on the Company’s present or proposed operations, or would materially
adversely affect a pending or proposed Public Offering of the Company’s
securities, a material financing, or a material acquisition, merger,
recapitalization, consolidation, reorganization or similar transaction, or
negotiations, discussions or pending proposals with respect thereto. The filing
of a registration statement, or any amendment or supplement thereto, by the
Company cannot be deferred, and the Stockholder’s rights to make sales pursuant
to an effective registration statement cannot be suspended, pursuant to the
provisions of the preceding sentence for more than 10 days after the abandonment
or consummation of any of the foregoing proposals or transactions or for more
than 120 days after the date of the Board’s determination referenced in the
preceding sentence. If the Company suspends the Stockholder’s rights to make
sales pursuant hereto, the applicable registration period shall be extended by
the number of days of such suspension.

          2.7     Indemnification.

                    (a)     By the Company. In connection with any registration
statement filed by the Company pursuant to Section 2.1 or 2.2 hereof, to the
fullest extent permitted by law, the Company shall and hereby agrees to
indemnify and hold harmless (i) the Stockholder and any other sellers of
Registrable Common Stock covered by such registration statement, (ii) each other
Person who participates as an underwriter in the offering or sale of such
securities, (iii) each other Person, if any, who controls (within the meaning of
the Exchange Act) the Stockholder or any seller or any such underwriter, and
(iv) their respective shareholders, members, directors, officers, managers,
employees, partners, agents and Affiliates (each, a “Company Indemnitee”),
against any losses, claims, damages, liabilities (including actions or
proceedings, whether commenced or threatened, in respect thereof, whether or not
such indemnified party is a party thereto), joint or several, and expenses,
including the reasonable fees, disbursements and other charges of legal counsel
and reasonable costs of investigation, in each case to which such Company
Indemnitee may become subject under the Securities Act or otherwise
(collectively, a “Loss” or “Losses”), insofar as such Losses arise out of or are
based upon (A) any untrue statement or alleged untrue statement of any material
fact contained in any registration statement under which such securities were
registered or otherwise offered or sold under the Securities Act or otherwise,
any preliminary prospectus, final prospectus or summary prospectus related
thereto, or any amendment or supplement thereto (or any document incorporated by
reference therein) (collectively, “Offering Documents”), or (B) any omission or
alleged omission to state in such Offering Documents a material fact required to
be stated therein or necessary to make the statements therein in the light of
the circumstances in which they were made not misleading, or (C) any violation
by the Company of any federal or state law, rule or regulation applicable to the
Company and relating to action required of or inaction by the Company in
connection with any such registration; provided that, the Company shall not be
liable in any such case to the extent

- 14 -

--------------------------------------------------------------------------------




that any such Loss arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in such Offering Documents
in reliance upon and in conformity with information furnished to the Company in
a writing duly executed by such Company Indemnitee specifically stating that it
is expressly for use therein; and provided, further, that the Company shall not
be liable to any Person who participates as an underwriter in the offering or
sale of shares of Registrable Common Stock or who controls (within the meaning
of the Exchange Act) such underwriter, in any such case to the extent that any
such Loss arises out of such Person’s failure to send or give a copy of the
final prospectus (including any documents incorporated by reference therein), as
the same may be then supplemented or amended, to the Person asserting an untrue
statement or alleged untrue statement or omission or alleged omission at or
prior to the written confirmation of the sale of Registrable Common Stock to
such Person if such statement or omission was corrected in such final
prospectus. The foregoing indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of any Company Indemnitee
and shall survive the transfer of such securities by such Company Indemnitee.

                    (b)     By the Stockholder. In connection with any
registration statement filed by the Company pursuant to Section 2.1 or 2.2 in
which shares of Registrable Common Stock are registered for sale, the
Stockholder shall, and hereby agrees to, indemnify and hold harmless to the
fullest extent permitted by law the Company and each of its directors, officers,
employees, agents, Affiliates and each other Person, if any, who controls
(within the meaning of the Exchange Act) the Company (each, a “Stockholder
Indemnitee”), against all Losses insofar as such Losses arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
contained in any Offering Document or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein in the light of circumstances in which they were made not
misleading, if such untrue statement or alleged untrue statement or omission or
alleged omission was made by the Company in reliance upon and in conformity with
information furnished to the Company in a writing duly executed by the
Stockholder specifically stating that it is expressly for use therein; provided,
that the liability of such indemnifying party under this Section 2.7(b) shall be
limited to the amount of the net proceeds (after giving effect to underwriting
discounts and commissions) received by the Stockholder in the sale of
Registrable Common Stock giving rise to such liability. The foregoing indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Stockholder Indemnitee and shall survive the transfer of such
securities by such indemnifying party.

                    (c)     Notice of Loss, Etc. Promptly after receipt by an
indemnified party of written notice of the commencement of any action or
proceeding involving a Loss referred to in Section 2.7(a) or (b), such
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the indemnifying party of the
commencement of such action; provided, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations under Section 2.7(a) or (b) except to the extent that the
indemnifying party is materially and actually prejudiced by such failure to give
notice. In case any such action is brought against an indemnified party, (i) the
indemnifying party shall be entitled to participate in and, unless in the
indemnified party’s reasonable judgment a conflict of interest between the
indemnified and indemnifying parties exists in respect of such Loss, to assume
and control the defense thereof, in each case at its own

- 15 -

--------------------------------------------------------------------------------




expense, jointly with any other indemnifying party similarly notified, to the
extent that it may wish, with counsel reasonably satisfactory to the indemnified
party, and (ii) after its assumption of the defense thereof, the indemnifying
party shall not be liable to the indemnified party for any legal or other
expenses subsequently incurred by the latter in connection with the defense
thereof other than reasonable costs of investigation, unless in the indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defense thereof. No indemnifying party shall be liable for any settlement of any
such action or proceeding effected without the indemnifying party’s written
consent, which shall not be unreasonably withheld. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to the indemnified party of a
release from all liability in respect of such Loss or which requires action on
the part of the indemnified party or otherwise subjects the indemnified party to
any obligation or restriction to which it would not otherwise be subject.

                    (d)     Contribution. If the indemnification provided for in
Section 2.7(a) or (b) shall for any reason be unavailable in respect of any
Loss, then, in lieu of the amount paid or payable under Section 2.7(a) or (b),
the indemnified party and the indemnifying party under Section 2.7(a) or (b), as
applicable, shall contribute to the aggregate Losses (including legal or other
expenses reasonably incurred in connection with investigating the same) (i) in
such proportion as is appropriate to reflect the relative fault of the Company
and the prospective sellers of Registrable Common Stock covered by the
registration statement which resulted in such Loss with respect to the
statements, omissions or action which resulted in such Loss, as well as any
other relevant equitable considerations, or (ii) if the allocation provided by
the preceding clause (i) is not permitted by applicable law, in such proportion
as shall be appropriate to reflect the relative benefits received by the
Company, on the one hand, and such prospective sellers, on the other hand, from
their sale of Registrable Common Stock; provided that, for purposes of this
clause (ii), the relative benefits received by the prospective sellers shall be
deemed not to exceed the amount received by such sellers. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 10(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The obligations, if any, of the
selling holders of Registrable Common Stock to contribute as provided in this
subsection (c) are not joint but are several in proportion to the relative value
of their respective Registrable Common Stock covered by such registration
statement. In addition, no Person shall be obligated to contribute amounts under
this Section 2.7(d) in payment for any settlement of any Loss effected without
such Person’s consent.

                    (e)      Other Indemnification. The Company shall, in
connection with any registration statement filed by the Company pursuant to
Section 2.1(a), 2.1(g) or 2.2, and, if the Stockholder has registered for sale
Registrable Common Stock, the Stockholder shall, with respect to any required
registration or other qualification of securities under any federal or state law
or regulation of any Governmental Authority other than the Securities Act,
indemnify Stockholder Indemnitees and Company Indemnitees, respectively, against
Losses, or, to the extent that indemnification shall be unavailable to a
Stockholder Indemnitee or Company Indemnitee, contribute to the aggregate Losses
of such Stockholder Indemnitee or Company Indemnitee in a manner similar to that
specified in the preceding subsections of this Section 2.7 (with appropriate
modifications).

- 16 -

--------------------------------------------------------------------------------




                    (f)     Indemnification Payments. The indemnification and
contribution required by this Section 2.7 shall be made by periodic payments of
the amount thereof during the course of any investigation or defense, as and
when any Loss is incurred and is due and payable.

          2.8     Registration Rights to Others. If the Company shall at any
time hereafter provide to any holder of any securities of the Company rights
with respect to the registration of such securities under the Securities Act,
such rights shall not be in conflict with or adversely affect any of the rights
provided to the holders of Registrable Common Stock in this Agreement or
conflict (in a manner that adversely affects holders of Registrable Common
Stock) with any other provisions included in this Agreement. To the extent the
Company provides any right to others that are more favorable than those provided
for herein, the Company shall be required to make appropriate modifications to
this Agreement to ensure that the Stockholder will have the benefit of terms
that are at least as favorable as those provided to such other Persons.

          2.9     Adjustments Affecting Registrable Common Stock. Without the
written consent of the Stockholder, the Company shall not effect or permit to
occur any combination, subdivision or reclassification of Registrable Common
Stock that would materially adversely affect the ability of the Stockholder to
include shares of such Registrable Common Stock in any registration of the
Company’s securities under the Securities Act or the marketability of such
Registrable Common Stock under any such registration or other offering.

          2.10     Rule 144 and Rule 144A. The Company shall take all actions
reasonably necessary to enable the Stockholder to sell shares of Registrable
Common Stock without registration under the Securities Act within the
limitations of the exemptions provided by (a) Rule 144 under the Securities Act,
(b) Rule 144A under the Securities Act, or (c) any similar rules or regulations
hereafter adopted by the Commission, including the Company’s filing on a timely
basis all reports required to be filed under the Exchange Act. Upon the written
request of the Stockholder, the Company shall deliver to the Stockholder a
written statement as to the Company’s compliance with such requirements. The
Stockholder acknowledges that the Company has not filed on a timely basis all
reports required to be filed under the Exchange Act, and the Stockholder waives
any breach of this Agreement based on such failure.

          2.11     Nominees for Beneficial Owners. In the event that any shares
of Registrable Common Stock are held by a nominee for the beneficial owner
thereof, such beneficial owner may, at its election delivered to the Company in
writing, be treated as the Stockholder owning such shares of Registrable Common
Stock for purposes of any request or other action by the Stockholder pursuant to
this Agreement or any determination of the number or percentage of shares of
Registrable Common Stock held by the Stockholder contemplated by this Agreement.
If the beneficial owner of any shares of Registrable Common Stock so elects, the
Company may require assurances reasonably satisfactory to the Company of such
owner’s beneficial ownership of such shares of Registrable Common Stock.

          2.12     Calculation of Number of Shares of Registrable Common Stock.
For purposes of this Agreement, all references to a percentage or number of
shares of Registrable Common Stock or Common Stock shall be calculated based
upon the number of shares of Registrable Common Stock or Common Stock, as the
case may be, outstanding at the time such calculation is made and shall exclude
any Registrable Common Stock or Common Stock, as the case may be, owned

- 17 -

--------------------------------------------------------------------------------




by the Company or any Subsidiary of the Company. For the purposes of calculating
the number of shares of Registrable Common Stock or Common Stock as contemplated
by the previous sentence, the term “Stockholder” shall include all Affiliates
and transferees thereof owning any shares of Registrable Common Stock or Common
Stock.

          2.13     Termination of Registration Rights. The Company’s obligations
under Sections 2.1 and 2.2 hereof to register Common Stock for sale under the
Securities Act shall terminate on the first date on which no shares of
Registrable Common Stock are held by the Stockholder, its Affiliates or any
other Person to whom the Stockholder has assigned its rights hereunder.

ARTICLE III
MISCELLANEOUS

          3.1     Injunctive Relief. The Stockholder and the Company acknowledge
and agree that a violation of any of the terms of this Agreement will cause
irreparable injury for which adequate remedy at law is not available.
Accordingly, it is agreed that the Company and the Stockholder shall each be
entitled to an injunction, restraining order or other equitable relief to
prevent breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof in any court of competent jurisdiction in the
United States or any state thereof, in addition to any other remedy to which
they may be entitled at law or equity.

          3.2     Amendments; Entire Agreement. This Agreement may be amended
and the Company may take action herein prohibited, or omit to perform any act
herein required to be performed by it, if and only if the Company has obtained
the prior written consent of the Stockholder. This Agreement constitutes the
entire agreement and supersedes all other prior agreements and understandings,
both written and oral, among any or all of the parties with respect to the
subject matter hereof.

          3.3     Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

          3.4     Successors and Assigns. The provisions of this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors, each of which successors shall agree in a writing in form
and substance reasonably satisfactory to the Company to become a party hereto
and to be bound hereby to the same extent as the parties hereto. This Agreement
and the rights, duties and obligations hereunder of the Stockholder may be
assigned or transferred by the Stockholder, in whole or in part, without the
prior written consent of the Company, to any Person to which the Stockholder
transfers any rights in shares of Registrable Common Stock. The Stockholder
shall promptly notify the Company in writing of any such assignment or transfer.

          3.5     Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile or other electronic transmission),

- 18 -

--------------------------------------------------------------------------------




and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered by hand, or two Business Days after being
delivered to a recognized courier (whose stated terms of delivery are two
Business Days or less to the destination of such notice), or, in the case of an
electronic notice, when received, addressed as set forth below to the parties
hereto, or to such other address as may be hereafter notified by the respective
parties hereto:

 

 

 

 

(a)

If to the Company:

 

 

 

 

 

Butler International Inc.

 

 

110 Summit Avenue

 

 

Montvale, New Jersey 07645

 

 

Attention: Edward M. Kopko

 

 

Fax: (954) 761-9675

 

 

 

 

 

With a copy to:

 

 

 

 

 

McBreen & Kopko

 

 

20 North Wacker Drive, Suite 2520

 

 

Chicago, Illinois 60606

 

 

Attention: James Stern, Esq.

 

 

 

 

 

Fax: (312) 332-2657

 

 

 

 

(b)

If to the Stockholder:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

With a copy to:

 

 

 

 

 

--------------------------------------------------------------------------------

          3.6     Counterparts. This Agreement may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

          3.7     Governing Law; Consent to Jurisdiction. This Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of New Jersey applicable to contracts made and to be fully performed
therein. The parties hereto irrevocably submit to the exclusive jurisdiction of
any state or federal court sitting in the County of Bergen, in the State of New
Jersey, over any action or proceeding arising out of or relating to this
Agreement or the transaction contemplated hereby to the fullest extent they may
effectively do so under applicable law. The parties hereto irrevocably waive and
agree not to assert, by way of motion, as a defense or otherwise, (a) any claim
that they are not subject to the jurisdiction of any such court, (b) any
objection that they may now or hereafter have to the laying of the venue of any
such action or proceeding brought in any such court and (c) any claim that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.

- 19 -

--------------------------------------------------------------------------------




          3.8     Waiver of July Trial. Each party acknowledges and agrees that
any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

[Remainder of this page intentionally blank]

- 20 -

--------------------------------------------------------------------------------




Execution

          IN WITNESS WHEREOF, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

 

 

 

 

BUTLER INTERNATIONAL, INC.,

 

 

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

Edward M. Kopko, Chairman & CEO

 

 

--------------------------------------------------------------------------------

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------

- 21 -

--------------------------------------------------------------------------------